By the Court:
It is clear from the findings that there was but a single employment by the defendant of the plaintiff as attorney in the case of De Celis v. The United States, upon a claim for the Mission of San Fernando. Judgment was entered in the case on June 8th, 1869—the defendant having in July following sold out his interest in the San Fernando property —the Court finds that after June 8th, 1869, the plaintiff rendered no other professional service or act except that of being responsible as attorney in the cause, and looking after the case up to the time when his client, the defendant Pico, sold his interest in the land. In other words, the Court below finds that the single employment of the plaintiff extended to and included services rendered in the case as late as July, 1869j and the action here having been commenced in June, 1871, the attempted defense of the Statute of Limitations will not avail the defendant.
Judgment reversed and cause remanded, with directions to render judgment for the plaintiff for the sum of $3,000 and costs. Remittitur forthwith.